Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 1 of 13 PageID #: 8

                                                                               Service of Process
                                                                               Transmittal
                                                                               04/01/2020
                                                                               CT Log Number 537479390
   TO:      Gabriela Lopez
            UBER TECHNOLOGIES, INC.
            1455 Market St Fl 4
            San Francisco, CA 94103-1355

   RE:      Process Served in Rhode Island

   FOR:     RASIER, LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  Jaynid Perez-Cuesta, Pltf. vs. Jenee Campbel, et al., Dfts. // To: Rasier, LLC
   DOCUMENT(S) SERVED:               .
   COURT/AGENCY:                     None Specified
                                     Case # PC202002669
   NATURE OF ACTION:                 Personal Injury - Vehicle Collision - .
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, East Providence, RI
   DATE AND HOUR OF SERVICE:         By Process Server on 04/01/2020 at 14:26
   JURISDICTION SERVED :             Rhode Island
   APPEARANCE OR ANSWER DUE:         .
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/01/2020, Expected Purge Date:
                                     04/06/2020

                                     Image SOP

                                     Email Notification, Gabriela Lopez gabriela.lopez@uber.com

                                     Email Notification, CLAIMS LIT intake@uber.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1999 Bryan Street
                                     Suite 900
                                     Dallas, TX 75201
   For Questions:                    866-665-5799
                                     SouthTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / FA
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
     Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 2 of 13 PageID #: 9
     ■»                                  V




          STATE OF RHODE ISLAND AND          Jii'ik'c* ^ jfl n<K*pc
                                                                                 PROVIDENCE PLANTATIONS


                                         SUPERIOR COURT
                                                   SUMMONS
                                                        Civil Action File Number
                                                        PC-2020-02669
Plaintiff                                               Attorney for the Plaintiff or the Plaintiff
Jaynid Perez-Cuesta                                     Mark Dolan, Jr.
V.
                                                        >Mdrcss of the Plaintiffs Attorney or the PlainHff
Jcnee Campbell et al.
Defendant
                                                         PR0VIDENCE^RrO29O3
Licht Judicial Complex                                 fAlldressIbW^Djfeh^^^^
Providence/Bristol County;^
250 Benefit Street                                     ^_Cr Coiporation SvstSif^
Providence RI 02903 /'M                                '■■^450 Veterans Memorial Parkvra^Suite
                                                           East Providence, R] 02914             17
(401)222-3250                                 li
                                                                                                  'jt.



                                             m..........




vehicle or unless otherwise provideati®leS:3,(|0^ur|^h^|rnl^tate as a countcrelaim any related
claim which you may have against the PI&inti^fbje^#l^^Brjarted from making such claim in
any Other action.
This Summons was generated on 3/30/2020.                              /s/ Henry Kinch
                                                                      Clerk

                               Witness the seal/watennark of the Superior Court



                                                                                                              I
                                                                                                          4
SC-CMS-1 (revised July 2014)
                                                                                                                            k


     Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 3 of 13 PageID #: 10

         0




                                                             L/
               STATE OF RHODE ISLAND AND              Juwiccft jfhiJjcpi: iclcluf^(^j[loni)r
                                                                                               PROVIDENCE PLANTATIONS


                                                  SUPERIOR COURT
    Plaintiff                                                                                    Civil Action File Number
    Jaynid Perez-Cuesta                                                                          PC-2020-02669
    V.
    Jenee Campbell et al.
    Defendant


                                                ^ESQ^EfOKiSERViGE




                                                                         },


     ^                                                                  ofcabbSimtffi^^lnn^f^i^KiA p«p and discretion

■     m-                                                                                                               »»
                                                                                                              JiJiaaijmii
             Age
             Relationship to tliefeefend^tj                             ;]
                                                                                                        *,o
                                  g*i
         □ With an agent authori^lfyia^i^^^^^yJaw
           Name of authorized
           If the agent is one desi^aM«®pi^^SS»^^equired by statute was given
           as noted below.                ^ If•
                                                                                       ji




         □ With a guardian or conservator of the Defen^t^*^"^'^”"*^
           Name of person and designation__________

         □ By dehvenng said papers to the attorney general or an assistant attorney general if serving the state.
         □ Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
            manager.
            Name of person and designation_____________


                                                          Page I of2


SC-CMS-1 (revised July 2014)
  Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 4 of 13 PageID #: 11




       STATE OF RHODE ISLAND AND
                                              __-A-y
                                              JuMicoj^IiKlqx: xlclii^Qj I lonrir
                                                                                   PROVIDENCE PLANTATIONS


                                           SUPERIOR COURT
   Upon a private corporation, domestic or foreign:
    □ By delivering said papers to an officer or a managing or general agent.
       Name of person and designation_______________________________
    □ By leaving said papers at the office of the coiporation with a person employed therein.
      Name of person and designation______ _____________________
    Q By delivering said papers to an agent authorized by appointment or by law to receive service of process.
     Name of authorized agent
      If the agent is one designated ^s^fe:^S%^®|viJ^mrtfenotice as required by statute was given




SERVICE DATE:           .   .Si::   ■uh                            iijSER^i0EiFEE*$gar:ijiTi
                                                                                                      3^    BW



                                                                                                i




Signature
State of_
County of

    On this                                                                                           personally
appeared                                                                        □ personally known to the notary
or G proved to the notary througif“^s^^&toiy*^^^vidence of identification, ^which was
-----------------------------------------------------------to be the person who signed above in my presence,
and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
knowledge.
                                                       Notary Public:__________
                                                       My commission expires:___
                                                       Notary identification number:
                                                     Page 2 of2




SC-CMS-I (revised July 2014)
         1   Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 5 of 13 PageID #: 12
< Case Numbeh PC>2020-02669
  Filed in Providence/Bristol County Superior Court
  Submitted: 3/30/2020 8:12 AM
  Envelope; 2543657
  Reviewer Alexa G.



                                                                                                                MPniIein20>l44
                     STATE OF RHODE ISLAND                                                 SUPERIOR COURT
                     PROVIDENCE, SC.

                     JAYNID PEREZ-CUESTA
                          Plaintiff

                     VS.                                                                   C.A. NO.: PC-
                     JENEE CAMPBELL;
                     USER TECHNOLOGIES, INC.; and
                     RASIER, LLC
                          Defendants

                                                                   COMPLAINT

                                                        Parties, Jurisdiction and Venue
                           1. Plaintiff Jaynid Perez-Cuesta (“PlaintiflP’) is a resident of the City of Fall River in the
                               Commonwealth of Massachusetts.

                          2. Defendant Jenee Campell (“Campbell”) is upon information and beliefs resident of the
                               State of Rhode Island.

                          3. Defendant Uber Technologies, Inc. (“Uber”) is upon information and belief a foreign
                             corporation organized and existing under the laws of the State of Delaware with a
                               principal place of business in California and doing business within the State of Rhode
                               Island.

                         4. At all times relevant hereto, Uber operated a Transportation Network Company (“TNC”)
                               within the State of Rhode Island.

                         5. Defendant Rasier, LLC (“Rasier”) is upon information and belief a foreign limited
                               liability company organized and existing under the laws of the State of Delaware and
                               registered to do business within the State of Rhode Island.

                         6. At all times relevant hereto, Rasier operated a TNC within the State of Rhode Island.

                         7. The amount in controversy meets or exceeds the jurisdictional limits of the Superior
                              Court and venue is proper in Providence County.

                                                              Factual Allegations
                         8. On or about December 14, 2019, Campbell was operating a motor vehicle northbound on
                              Cranston Street in Providence, Rhode Island when she did strike Plaintiff while the latter
                              was attempting to cross the street.


                                                                       1
            Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 6 of 13 PageID #: 13
« Case Number: PC’2020*02669
  Filed in Providence/Brislol County Superior Court
  Submitted: 3/30/2020 8:12 AM
  Envelope: 2543657
  Reviewer Alexa G.



                           9. At all times relevant hereto, Campell was operating a motor vehicle as a TNC
                              operator/driver through Uber and/or Rasier’s mobile application and digital network.

                           10. At all times relevant hereto, Campbell was logged on to Uber and/or Raster’s mobile
                               application and digital network.

                           11. At all times relevant hereto, Campbell was engaged in a prearranged ride and/or
                               providing TNC services to a TNC rider through Uber and/or Rasier’s mobile application
                               and digital network.

                           12. At all times relevant hereto, Campell was a party to an agreement and/or contract with
                               Uber and Raster individually, and/or Uber by and through Rasicr as Uber’s subsidiary,
                               whereby Campbell was authorized to seek, receive and fulfill requests for prearranged
                               rides and/or provide TNC services through Uber and/or Rasier’s mobile application and
                               digital network.

                          13. At all times relevant hereto, Campell was an employee and/or actual or apparent agent of
                              Uber and/or Rasier and was acting in the scope of that employment and/or agency for the
                              benefit of Uber and/or Rasier.

                          14. At all times relevant hereto, Rasier was an actual a/or apparent agent, subsidiary and/or
                              authorized representative of Uber and was acting in the scope of that agency for the
                              benefit of Uber.

                                                                COUNT1
                                                         (Negligence of Campbell)

                          15. Plaintiff repeats and rc-allegcs paragraphs 1-14 with the same force and effect as if
                              specifically set forth herein.

                          16. At all times relevant hereto, Campell had a duty to exercise reasonable care in the
                              operation of her motor vehicle as aforesaid.

                          17. Nevertheless, Campbell breached this duty of care in that she negligently, carelessly and
                              recklessly operated her vehicle causing her to strike the Plaintiff as aforesaid.

                          18. As a direct and proximate result of Campbell’s negligence as aforesaid. Plaintiff
                              sustained severe and permanent personal injuries, experienced great pain and suffering of
                              body and mind, incurred significant expenses for medical treatment and sustained losses
                              of income and earning capacity.

                        WHEREFORE, Plaintiff demands an award of compensatory damages against Campbell,
                    plus interest, fees, costs and any other relief this court deems just and meritorious.




                                                                     2
            Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 7 of 13 PageID #: 14
« Case Number PC-2020-02669
  Filed in Providence/Bristol County Superior Court
  Submitted; 3/30/2020 8:12 AM
  Envelope: 2543657
  Reviewer Alexa G.



                                                                COUNT II
                                                            (Negligence of Uber)

                           19. Plaintiff repeats and re-alleges paragraphs 1-18 with the same force and effect as if
                               specifically set forth herein.

                          20. At all times relevant hereto, Uber had a duty to exercise reasonable care in the hiring,
                              training, supervision and instruction of Campbell as its TNG operator/driver and to
                              otherwise ensure compliance with the provisions of R.I. Gen. Laws § 39-14.2 et seg.

                          21. At all times relevant hereto, Uber had a duty to ensure that its mobile application and
                              digital network used by its Campbell at its TNC operator/driver was reasonably safe for
                              use while engaged in a prearranged ride and/or providing TNC services to a TNC rider.

                          22. Nevertheless, Uber breached these duties of care as aforesaid in that it negligently,
                              carelessly and reeklessly hired, trained, supervised and instructed Campbell as its TNC
                              operator/driver and otherwise failed to ensure compliance with the provisions of R.I.
                              Gen. Laws § 39-14.2 ^ seg., and failed to ensure that its mobile application and digital
                              network used by its Campbell at its TNC operator/driver was reasonably safe for use
                              while engaged in a prearranged ride and/or providing TNC services to a TNC rider.

                          23. As a direct and proximate result of Uber’s negligence as aforesaid. Plaintiff sustained
                              severe and permanent personal injuries, experienced great pain and suffering of body and
                             mind, incurred significant expenses for medical treatment and sustained losses of income
                             and earning capacity.

                        WHEREFORE, Plaintiff demands an award of compensatory damages against Uber, plus
                    interest, fees, costs and any other relief this court deems just and meritorious.

                                                               COUNT III
                                                          (Negligence of Rasier)

                         24. Plaintiff repeats and re-alleges paragraphs 1-23 with the same force and effect as if
                             specifically set forth herein.

                         25. At all times relevant hereto, Rasier had a duty to exercise reasonable care in the hiring,
                             training, supervision and instruction of Campbell as its TNC operator/driver and to
                             otherwise ensure compliance with the provisions of R.I. Gen. Laws § 39-14.2 et seg.

                         26. At all times relevant hereto, Rasier had a duty to ensure that its mobile application and
                            digital network used by its Campbell at its TNC operator/driver was reasonably safe for
                            use while engaged in a prearranged ride and/or providing TNC services to a TNC rider.




                                                                     3
            Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 8 of 13 PageID #: 15
'Case Numbeh PC*2020<02669
 Filed In Providence/Bristol County Superior Court
 Submitted: 3/30/2020 8:12 AM
 Envelope: 2843657
 Reviewer Alexa G.



                          27. Nevertheless, Raster breached these duties of care in that it negligently, carelessly and
                              recklessly hired, trained, supervised and instructed Campbell as its TNC operator/driver
                              and otherwise failed to ensure compliance with the provisions of R.L Gen. Laws § 39-
                              14.2 ^       and failed to ensure that its mobile application and digital network used by
                              its Campbell at its TNC operator/driver was reasonably safe for use while engaged in a
                              prearranged ride and/or providing TNC services to a TNC rider.

                          28. As a direct and proximate result of Rasier’s negligence as aforesaid. Plaintiff sustained
                              severe and permanent personal injuries, experienced great pain and suffering of body and
                              mind, incurred significant expenses for medical treatment and sustained losses of income
                              and earning capacity.

                        WHEREFORE, Plaintiff demands an award of compensatory damages against Rasier, plus
                    interest, fees, costs and any other relief this court deems just and meritorious.

                                                               COUNT IV
                                                       (Vicarious Liability of Uber)

                         29. Plaintiff repeats and re-alleges paragraphs 1-28 with the same force and effect as if
                             specifically set forth herein.

                         30. Uber is vicariously liable for CampbelPs negligence as aforesaid.

                         31. Uber is vicariously liable for Rasier’s negligence as aforesaid.

                        WHEREFORE, Plaintiff demands an award of compensatory damages against Uber, plus
                    interest, fees, costs and any other relief this court deems just and meritorious.

                                                               COUNTV
                                                      (Vicarious Liability of Rasier)

                         32. Plaintiff repeats and re-alleges paragraphs 1-31 with the same force and effect as if
                             specifically set forth herein.

                         33. Rasier is vicariously liable for Campbell’s negligence as aforesaid.

                        WHEREFORE, Plaintiff demands an award of compensatory damages against Uber, plus
                    interest, fees, costs and any other relief this court deems just and meritorious.



                              PLAINTIFF HEREBY DEMANDS A TRIAL BY JURV ON ALL COUNTS




                                                                      4
            Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 9 of 13 PageID #: 16
'Case Numbel: PC-2020-02669
 Filed in Providence/Bristo! County Superior Court
 Submitted: 3/30/2020 6:12 AM
 Enveiope: 2543657
 Reviewer: Alexa G.



                                                         PlaintiffJaynid Perez-Cuesta

                                                         By Her Attorneys,


                                                         Isl Mark P. Dolan Jr
                                                         /s/James S. D^Ambra
                                                         James S. D’Ainbra, Esq. (#5054)
                                                         idamhra(3)ncedolan.com
                                                         Mark P. Dolan, Jr., Esq. (#9277)
                                                         Hidolanir(a)ricedolan.coni
                                                         RICE DOLAN & KERSHAW
                                                         72 Pine Street, Suite 300
                                                         Providence, RI02903
                                                         Tel: (401) 272-8800
                                                         Fax: (401)421-7218


                                                         ^/■Christine Monahan
                                                         Christine Monahan, Esq. (#7803)
                                                         cm^christinemoHahaniawrLcom
                                                         200 Midway Road, Suite 172
                                                         Cranston, RI 02903
                                                         Tel: (401) 946-1415
                                                         Fax:(401)942-3271



                    Dated: March 30, 2020




                                                     5
Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 10 of 13 PageID #: 17



                               <3ni(rdogdBdcuib<s:tnnirinf|i            sbntBtutgfurslicu^ntfttrutns^pu'i


                                                                           fEUGgdsScuiil

                                                 fnnngntfisurmi3fsi^ii||jngEjcuifnr!sfy Rhode Island*!

                                                  tcifiRHRm s wsiig wHRUfi j(tn£n iniiHRHigwjjnugsija i
                                Sniljinu^tUMnnfifnfAnnits Rhode island (Rhode island Supreme Court Executive Order) ((U8 2012-05
                                msfotimiBliflftitigfuIdni*nB6ian:abrgnmwiHb[(jw(nBnftnn (lep) ogiJBgsrsiqbrjfuimi qnnmils
                                Rhode Island sbgmgnunfijjfdaicnsHagnntmuirtBfiBljjwynuGbtcns ilaiaie wifjj oaibtun:
mfnumfufUHsridB yBinmgintdfumnngunbrABi&isIqbaiiuirrnrnnnmn (iuhnyunf[}it8: in(cn8gnjdBidiuii(nnntgiu{yiuBina sb
tsrluiuuimBlsuiyib 9ibiam«tui Bbinujpiyn gnonfuigbnnnmMgmrislnbijiunndfnrmaHwiuwijingnftnmilsid Rhode Island*!
iBf(}tt|nbin(utfcinnnun{|pM(piuldGcuftjfsifnrnfMtnnngn t(Uingntn&dt(piddGBibitfnB i
1.         BtMgGnmBmiuncuGtgnGnftpyiirifjfinmrfnGtutrtafa (401) 222-8710 g
2.                    intcrpretcrfecdback@courts.ri.gQv g
3.         tvtmSmTunnlofgfiuntgftStgignbtnfuifnngnonfgf f
                                     The Office of Court Interpreters
                                     Licht Judicial Complex
                                     Fourth Floor, Room 401
                                     250 Benefit Street
                                     Providence, RI 02903
           iBltncutigcOgnunitp (gvgniBinntnBdOBibigriB i
               •   tngi: BbiniBuiuibiuMtanngn
               •   mhfiidfutofinHnt^hl
               •   mniiniGB SbitnbMlBimnur^nnnyn
               •   Off^blBiulBimrnfiurtnnnyn
               •   tngi: Bbtni8Sf(ugtnnnyn!dnfii0b|tnoft8in§8btnnnyn yiBGiltnrinyGais

            ftHjnonntnaiifgHmmwinrBuiignijfi^ sbtHhgirrj meibugBipbloouBnnnmfianitnsmmhnmhjpjjjiai: fgaow
                                                  (BlfnBintfiBmttubatalrfUHBGrmn s
                        https://www.courts.ri.gov/lnterpreters/englishversion/Pages/default.aspx.
     i3tgirgfumiuntgitruogd8druibta:oifnrinn/nHuitEybie]]R rgH9irijflBnm1(uuuufynuntgftjjiRt{nnmtfnHiuf:uus (401) 222-87l0i
                        ftihmrintriGtaniulfHisyngunuimhnHbigwmHuunnnyntBlinnjfanicnnnHngirijgg nn

                                 nimmi Rhode Island iggiifiyBwimunDiipgnwcnBwtjnoHghytjiugn




                                                      fn1unnjiuynunfgiiya^f|nhfni
                                                        Licht Judicial Complex
                                                        Fourth Floor Room 401
                                                          2S0 Benefit Street
                                                         Providence, RI 02903                                            9/15
Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 11 of 13 PageID #: 18



                 See this notice in Cambodian, Spanish, and Portuguese on the attached pages. Espanol: Vease
                 esta notificacion en camboyano, cspanol y portugu^s en las paginas adjunias. Portugucs; Leia
                           esta notifica^ao cm cambojano, espanhol c portugucs nas pdginas cm ancxo.

                                                                   NOTICE
                                  You have a case in the Rhode Island state court system.
                                    You have the right to an interpreter at no cost to you.
                           Rhode Island Supreme Court Executive Order 2012-05 states that when a Limited-
English Proficient (LEP) person appears in court, the Rhode Island Judiciary will provide a free authorized
interpreter for the defendant, plaintiff, witness, victim, parent of a juvenile, or someone with a significant
interest in the court proceeding. This interpreting service is provided at no cost to the parties and in all types of
cases, both civil and criminal. Court interpreters work in all the courthouses of the Rhode Island state court
system.

To schedule an interpreter for your day in court, you have the following options:
1.        Call the Office of Court Interpreters at (401) 222-8710, or
2.        Send an email message to interDrctcrfeedhack@cniirts.ri.pnv. or
3.        Visit the interpreters’ office to schedule an interpreter:
                                  The Office of Court Interpreters
                                  Licht Judicial Complex
                                  Fourth Floor, Room 401
                                  250 Benefit Street
                                  Providence, R1 02903

          When requesting an interpreter, please provide the following information:
                  The name and number of your case
                  The language you are requesting
                  The date and time of your hearing
                  The location of your hearing
                  Your name and a telephone number where we can reach you or your lawyer

For more information in Portuguese, Russian, and Spanish, including a listing of court forms that are available
                             in Spanish, please visit our website on the Internet:
                      https://www.courts.ri.gov/fnterDreters/englishversion/Pagcs/default.aspx.
     To request a translation of this notice into any other language, please call the Office of Court Interpreters at
             (401) 222-8710. It would be helpful to have an English speaker with you when you call.
                   The Rhode Island Judiciary is committed to making the courts accessible to all.
                                               The Office of Court Interpreters
                                               Licht Judicial Complex Fourth
                                                      Floor Room 401
                                                     250 Benefit Street
                                                   Providence, RI 02903
                                                                                                                        9/15
 Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 12 of 13 PageID #: 19



                   See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
      Camboyano: SAMPLE: [V^asc esta notificacidn cn camboyano, cspahol y portugu6s cn ias paginas adjuntas.]
            Espanol: Veasc esta notificacidn en camboyano, espanol y portugues en las pdginas adjuntas.
            PortuguSs: Leia esta notificagao em cambojano, espanhol e portugues nas pdginas em anexo.

                                                         NOTIFICACAO
                              V. Ex.^ tern um processo em curso no sistema judiciario do
                                               Estado de Rhode Island,
                              V, Ex.“ tern direito aos servi90s gratuitos de um interprete.
A Ordem Exccutiva 2012-05 do Supremo Tribunal de Rhode Island preve que quando uma pcssoa com conhccimcntos
limitados da lingua ingicsa {Limited-English Projicieiu) (LEP) comparcce cm tribunal, a Administra^ao Judiciaria de
Rhode Island disponibiliza-Ihe gratuitamenie os servigos de um intdrprete autorizado a um idu, autor, testemunha, vitima,
pai ou mae de um menor ou alguem com intcrcsse significative no processo judicial. 0 service de interprete c prestado
gratuitamente ks partes e em todos os tipos de processes, sejam eles civis ou penais. Os int^rpretss do tribunal trabalham
em todos os tribunals do sistema judicidrio do Estado de Rhode Island.

Para agendar os servigos de um intdrprete para o seu dia no tribunal, tern as seguintes opfoes:
1.      Telefonar para o Gabinete dc Intdrpretes Judicials atraves do n." (401) 222-8710, ou
2.      Enviar uma mensagem dc correio eletrdnico para tntcrDretcrfcedhack@courts.rl.gov. ou
3.      Deslocar-se ao gabinete dc intdrpretes para agendar os scr^i^os dc um intdrprete:
                                Gabinete de intdrpretes Judicials
                                Complexo Judicial Licht
                                Quarto Piso, Sola 401
                                250 Benefit Street
                                Providence, Rl 02903

        Quando solicitor os servi9os de um Interprete deve fornecer os seguintes dados:
            •   O nomc e numcro do seu processo
            •   O idioma que solicita
            •   A data e bora da sua audiencia
            •   O local da sua audiencia
            •   O seu nomc e um numero de tclefone para o podermos contactar a si ou ao seu advogado

Para obter mais informa^ocs em portugues, russo e espanhol, incluindo uma lista dos fomiularios judiciais disponivcis cm
                                     espanhol, visitc o nosso website na internet:
                        httPS://\\^vw.courLs.ri.go\Vlntemreters/englishversion/Pages/default.aspx.
Para solicitar uma tradu9ao dcsta notifica^ao para qualquer outro idioma, telcfone para o Gabinete dc Interpretcs Judiciais
  atraves do numcro (401) 222-8710. Recomenda-se queesteja acompanhado por alguem que fale ingles quando fixer a
                                                        chamada.
        A Administra^ao Judiciaria dc Rhode Island esta empenhada em tomar os tribunals acessiveis para todos.
                                              Gabinete de Inteiprctcs Judiciais
                                                 Complexo Judicial Licht
                                                  Quarto Piso, Sala 401
                                                    250 Benefit Street
                                                  Providence, RI02903
                                                                                                                       9/1S
Case 1:20-cv-00172-JJM-PAS Document 1-1 Filed 04/15/20 Page 13 of 13 PageID #: 20



                           Sec this notice in Cambodian, Spanish, and Portuguese on the attached pages.
                    Espahol; Vease esta notificacidn en camboyano, espanol y portuguSs en las pSginas adjunlas.
                    PortuguSs: Leia esta notifica^ao cm cambojano, cspanhol e portugucs nas paginas ein anexo.

                                                              AVISO
                                      listed tiene un caso en el sistema judicial de Rhode Island,
                                 listed tiene el derecho a tener un interprete sin costo para usted.
                               La Orden Ejecutiva 2012-05 del Tribunal Supremo de Rhode Island dicta que cuando runai
                               persona que tiene un dominio limitado del ingles (LEP) comparecc ante la corte, el Sistema
        ...      . ^           Judicial dc Rhode Island Ic proveera un interprete autorizado gratis sea cl
 acusado/demandado, demandante, testigo, victima, padre dc un mcnor de edad alguien quo tenga con un intcrcs
 inyoriante en el proceso de la corte. Este servicio de interpretacion se le proveera sin costo alguno a los participantes en
 toda clase de caso, sea civil o penal.
 Los interpretes judicialcs trabajan en todos los tribunales del Sistema Judicial de Rhode Island.
 Para solicitar un intfirprete para su comparecencia en cl tribunal, usted tiene las siguientes opcioncs:
     1. Uamar a la Oficina dc Interpretes en el tribunal al 401-222-8710 ;
    2. Mandar un correo elcctrdnico a internrctcrfcedback@courts.ri.gov: o
    3. Presentarse a la Ofleina dc Interpretes para solicitar un interprete:

                                  The Office of Court Interpreters
                                  Licht Judicial Complex
                                  Cuarto Piso, Oficina 401 A-B
                                  250 BcneHt Street
                                  Providence, RI02903

               AI solicitar un interprete, por favor provea la siguiente informacidn:
        •   El nombre y cl numero dc su caso
        •   El idioma que solicita

        •   La feclia y liora dc su audicncia

        •   D6nde va a tomar lugar su audicncia

        •   Su nombre y numero de tel4fono por el cual nos podamos poner en contacto con usted o con su
            abogado.


Para obtener m^s informacion en portugues, ruso o espanol, incluyendo una lista de formularies de la corte que estan
disponibles cn espanol, visitc nuestra pagina dc internet:
                         hLtps://www.courts.ri.gov/IntcrDrctcrs/englishversion/Pagcs/default.asnx
Para solicitar la traduccion de este aviso en cualquier otro Idioma, por favor llame a la oficina de interpretes al (401) 222-
             8710. Ayudaria si usted puede estar en compania de una persona que habla ingl6s cuando llame.
  El sistema jundico dc Rhode Island sc compromete a proporcionar a todas las personas mejor acceso a los tribunales.
                                                The Onicc of Court Interpreters
                                                    Licht Judicial Complex
                                                   Fourth Floor Room 401
                                                      250 Benefit Street
                                                    Providence, RI 02903
                                                                                                                          9/15
